Citation Nr: 1130594	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Service connection for sinusitis, to include as secondary to the Veteran's service-connected asthma.  

2. Service connection for headaches, to include as secondary to the Veteran's service-connected asthma.  

3. Service connection for hypertension, to include as secondary to the Veteran's service-connected asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served in the Kansas Army National Guard and had qualifying active service between April 1966 and August 1966.  See 38 U.S.C.A. § 101(24).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In January 2010, the Board remanded this matter for additional development.    

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the Veteran's claim that his sinusitis was incurred during active service.    

2.  The evidence of record does not preponderate against the proposition that the Veteran's headaches relate to his sinusitis.    


CONCLUSIONS OF LAW

1.  The Veteran's sinusitis was incurred during active service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).  

2.  The Veteran's headaches relate to his service-connected sinusitis.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in complete compliance with every aspect of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) with respect to the Veteran's claims, the Board has determined that the evidence supports a grant of the benefits sought.  Consequently, any lack of notice and/or development under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/development would be an inefficient use of VA time and resources.  

II. The Merits of the Claims for Service Connection

The Veteran served in the Kansas Army National Guard.  He served on active duty for training (ACDUTRA) between April 1966 and August 1966.  A service personnel record in the claims file indicates that the Veteran was discharged from the army national guard in February 1968 due to a "physical disability."  The Veteran asserts that he was discharged due to disability associated with asthma and sinusitis.  

The Veteran now claims service connection for sinusitis and headaches.  He claims that these disorders were incurred during active service, and that each is secondary to his asthma, which was service connected by the Board in April 2006.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" under 38 U.S.C.A. § 1110 includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

As noted, the Veteran served on a period of ACDUTRA between April and August 1966.  The record also indicates that the Veteran served as a reservist on inactive duty for training (INACDUTRA) assignments.  The Board has reviewed the record to determine whether service connection is warranted here based on his ACDUTRA or INACDUTRA service.  

Active duty for training is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  Only injuries incurred during periods of INACDUTRA may be service connected.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  See VAOPGCPREC 4-2002.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the evidence clearly demonstrates that the Veteran has sinusitis and headaches.  Private medical evidence dated between the early 1970s and 2010 note diagnoses of these disorders.  VA treatment records dated between 2006 and 2010 note treatment for these disorders.  Letters from private physicians dated in December 2007, August 2008, and June 2010 note these disorders.  And in a VA compensation examination report of record dated in March 2010, diagnoses of these disorders are provided.  The Board has reviewed the evidence of record to determine whether these disorders relate to service, or to the Veteran's service-connected asthma.  



	Sinusitis

With regard to the Veteran's service connection claim for sinusitis, the Board finds the evidence in equipoise on the issue of whether that disorder was incurred during active service that ended in August 1966.  

Certain evidence of record indicates that the Veteran's sinusitis is unrelated to his active service between April and August 1966.  Service treatment records dated during this period do not note a sinus disorder.  The claims file contains no medical evidence indicating treatment for a chronic sinus disorder from the late 1970s until the early 1990s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Veteran did not claim service connection for a sinus disorder until May 2003, over 35 years after discharge from service.  And the March 2010 VA examiner found that sinusitis likely did not relate to service.  In her report of record, she indicated a review of the claims file and an assessment of the Veteran.  And she supported her opinion with a rationale, stating that medical records dated in the late 1970s indicated no sinus problem, and therefore no chronicity.  Furthermore, she indicated that a deviated septum the Veteran had likely caused his sinus disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

On the other hand, certain evidence of record supports the Veteran's argument that he incurred a chronic sinus disorder during service.  

The Veteran has offered lay evidence indicating that he has experienced a continuity of symptomatology of a sinus disorder since discharge from service.  The Board notes that, where there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support certain claims for service connection.  38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In support of his service connection claim for sinusitis, the Veteran has submitted his own lay statements, and those of his brother and friend.  In a June 2010 statement, the Veteran's friend indicated that he was aware of the Veteran's sinusitis around the time of the Veteran's service.  In an April 2004 statement, the Veteran's brother indicated that the Veteran's sinusitis worsened during service in 1966, and has continued since then.  In an October 2005 statement, the Veteran asserted that his "acute sinusitis increased severely during and after" military training.  He indicated that in 1967, during INACDUTRA, his sinus disorder worsened.  In an October 2008 statement of record, and in his November 2009 Board hearing testimony, the Veteran asserted that his medical discharge from service in 1968 was partly due to his sinusitis.  He indicated that, after service, he underwent occasional hospitalizations due to his "asthma and [severe] sinusitis."  He indicated that private medical records reflecting that early treatment (by a Dr. B) have been destroyed.  During the hearing, moreover, the Veteran stated that he has experienced symptoms associated with his sinus disorder since discharge from service, "on and off continuously."  The Veteran described green and yellow discharge caused by the disorder, and listed medications he had used to treat the disorder.  

Laypersons are generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  However, lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to attest to symptoms he may have experienced concerning his sinuses.  The symptoms he associates with his sinus problems - coughing, runny nose, blockage, discolored discharge - are symptoms that are observable even to a layperson.  His statements are therefore of probative value, as are those who observed the Veteran having these problems.    

Moreover, certain medical evidence supports the Veteran's lay assertion that he had a chronic sinus disorder during his service, and since discharge from service.  Service treatment records dated just after the Veteran's discharge from service note a sinus disorder.  A November 1967 report of medical examination indicates abnormal sinuses, and states "sinuses completely closed due to Allergy."  The report also notes, "sinusitis continuously."  This report is dated a few months prior to the Veteran's medical discharge from the army national guard due to "physical disability."  Private treatment records dated in September and November 1971 indicate difficulty breathing due in part to sinusitis.  Private treatment records dated from the late 1990s to 2010 reflect treatment for chronic sinusitis.  In an August 2008 letter from an otolaryngology clinic, a physician indicated a review of medical evidence presented to him, an interview of the Veteran, and stated that the Veteran has had "chronic sinusitis since" discharge from service.  He indicated that the Veteran had "intermittent recurrent infections" that were "on a perennial basis."  And he stated that the Veteran's symptoms "resolve only to recur."  Lastly, the Veteran's treating physician's assistant indicated in a June 2010 letter that the Veteran had his first sinus infection during service, that he continued to have problems during his time in service, that he has had a "long-standing history" of sinusitis since service, and that the Veteran's sinusitis "is service-related since he did not have it prior to going in."  See Bloom, supra.  

In sum, the evidence of record is divided on the issue of whether the Veteran's sinus disorder was incurred in service.  Certain evidence of record indicates that the Veteran's sinus disorder is unrelated to his active service between April and August 1966.  Service treatment records dated during that period do not note a sinus disorder.  There is no medical evidence indicating treatment for a chronic sinus disorder between the late 1970s and early 1990s.  And the VA medical professional who commented on this matter found the Veteran's sinusitis unrelated to service.  However, certain other evidence supports the Veteran's claim.  The Veteran has offered lay evidence that he experienced a chronic sinus disorder during service, and following service.  Service treatment records dated in the year following his discharge from active service indicate that a chronic sinus disorder factored into the Veteran's medical discharge from the army national guard in 1968.  Other medical and lay evidence indicates a continuity of symptomatology since service until the present.  A private otolaryngologist stated that the Veteran has experienced chronic sinusitis since service.  And the Veteran's treating physician's assistant has related the Veteran's current sinusitis directly to service.  

To deny the Veteran's claim, the Board must find that the preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the evidence of record is in equipoise, the Board cannot deny the Veteran's claim to service connection for sinusitis.  The Board must invoke VA's doctrine of reasonable doubt, and grant the claim on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Headaches 

Similarly, the Board finds that the evidence of record does not preponderate against the Veteran's claim to service connection for a headache disorder.  Though the evidence does not indicate that, as with the sinus disorder, the Veteran incurred a headache disorder during service, it nevertheless indicates that a headache disorder is related to a service-connected disorder.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran maintains in his statements that his headaches are associated with his sinus disorder.  Though this lay assertion is of limited probative value as the issue concerns medical etiology, the statements are nevertheless relevant.  See Espiritu, supra.  Moreover, the Veteran's statements are supported by unchallenged medical evidence of record.  The private treatment records in the claims file indicate that the Veteran has experienced headaches associated with his sinus disorder.  And the March 2010 VA examiner characterized the Veteran's headaches as "sinus headaches."  

As such, the evidence of record does not preponderate against the Veteran's claim.  The evidence tends to buttress the proposition that the Veteran's headaches relate to a service-connected disorder.  Service connection is therefore warranted for a headache disorder.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

1.  Entitlement to service connection for sinusitis is granted.  

2.  Entitlement to service connection for a headache disorder is granted.  


REMAND

In the March 2010 VA report of record, the VA examiner assessed whether the Veteran's hypertension related to service-connected asthma.  The Board finds additional medical inquiry warranted into whether the Veteran's hypertension relates to his sinusitis, or for medication used for sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature, severity, and etiology of the Veteran's hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension relates secondarily to his service-connected sinusitis, or to treatment for the sinusitis.  Any conclusion reached should be supported by a rationale.

3.  The RO should then readjudicate the issue of service connection for hypertension.  If the determination remains unfavorable to the Veteran, the RO should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


